

 
TERMINATION AGREEMENT
 
Reference is hereby made to that certain Sales Agency Agreement dated June 30,
2010 between Atlantis Group HF and Lions Gate Lighting Corp. (now known as Umami
Sustainable Seafood Inc.).  The parties to the Agreement hereby agree as
follows:
 
1.  
The Agreement and all rights and obligations thereunder are hereby terminated
effective immediately.

 
2.  
All products due to be delivered under the Agreement have been delivered and all
amounts due thereunder have been settled and no monies or products are due
thereunder.

 
3.  
Each party warrants and represents that this termination agreement has been duly
authorized by its board of directors.

 


 
Dated: October 3, 2011
 
 
Umami Sustainable Seafood Inc.  
(formerly known as Lions Gate Lighting Corp.)
    Atlantis Group HF            
/s/ Oli Valur Steindorsson
   
/s/ Arni Pall Einarsson
 
Name:
   
Name:
 
Title: Chairman/CEO 
   
Title: CEO
 

                                                                                    

 

 


 


 